Title: To John Adams from Alexander White, 28 January 1800
From: White, Alexander
To: Adams, John



Sir
Washington 28th. January 1800

I sincerely thank you for your ready compliance with my request of the 15th. instant.
I have lived thirty nine years without a Father or Guardian, thirty four of which I have been actively engaged in business, public or private. The letters of which I sent you extracts contain the first charge of a conduct highly dishonrable on my part, that has come to my knowledge, and excited a lively sensibility Which induced me to attach a greater degree of importance to the affair than I now believe it merited; and to give you a trouble, Which I now regret: it, however, affords me the pleasure of assuring you of the high esteem in which I hold your Person and administration, and that I am with sentiments of highest respect / Sir / Your most Obt. Servt
Alexr White